Citation Nr: 0332718	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  96-09 277	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 1984 
for the grant of service connection for chronic, persistent 
hepatitis.  

2.  Entitlement to an increased rating for hepatitis C, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1968 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the RO dated in December 
1995 and November 2000.

A review of the claims file reveals statements from the 
veteran and his representative suggesting that there was 
error in 1992 rating decisions that denied entitlement to an 
evaluation in excess of 10 percent for hepatitis, and, 
arguments to the effect that the 30 percent rating now 
assigned to hepatitis C should have been made effective prior 
to 1995.  

To the extent the veteran wishes to pursue a claim for 
earlier effective date for the 30 percent rating assignment 
for hepatitis C, or to pursue a claim of revision based on 
clear and unmistakable error in 1992 rating decisions, he 
should notify the RO such that appropriate action can be 
taken.  

(The matters of an increased rating for the service-connected 
hepatitis C and a TDIU are discussed in the REMAND portion of 
this document.)  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  It is undisputed that VA first received a claim of 
service connection for chronic, persistent hepatitis on 
October 4, 1984, more than one year following the veteran's 
discharge from military service.  

3.  In a rating decision dated in February 1985, the RO 
granted service connection for chronic, persistent hepatitis 
effective October 4, 1984.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
October 4, 1984, for the grant of service connection for 
chronic, persistent hepatitis have not been met.  38 C.F.R. 
§ 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Prior to receipt of the veteran's effective date claim, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's effective date claim was most recently 
considered by the RO.  Additionally, the record reflects that 
in the rating action on appeal, and in a Statement of the 
Case and a Supplement thereto, the veteran was advised of the 
requirements to show entitlement to an earlier effective date 
for the grant of service connection for hepatitis and of the 
evidence considered by the RO.  

In particular, the veteran was advised that the basis for the 
denial was the fact that service connection for chronic, 
persistent hepatitis had been granted effective the earliest 
date of receipt of a claim for VA compensation benefits.  

The Board emphasizes that the veteran has not disputed the 
receipt date of his initial claim for benefits.  Rather, the 
veteran's argument is based on his belief that the medical 
inability to diagnosis hepatitis C prior to the date he filed 
his claim forms a basis of entitlement to an earlier 
effective date.  

As further discussed in the Reasons and Bases hereinbelow, 
such argument does not comport with governing law and 
regulations concerning the assignment of effective dates, 
which is dispositive in this case.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Moreover, the veteran has not identified any additional 
evidence or argument that should be considered in the 
adjudication process.  In fact, a Report of Contact dated in 
May 2003, and a later statement received from the veteran, 
reflect his assertion that he has nothing additional to add 
to the record and that he desires his appeal to go to the 
Board for disposition at this time.  

Therefore, based on these particular facts, the Board is 
satisfied that VA has complied with the notification and 
assistance requirements of the VCAA and the implementing 
regulations, and, to the extent any deficiencies exist, the 
failure to correct such is nonprejudicial to the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of this claim.  


Analysis

The veteran contends that he is entitled to a grant of 
compensation benefits for hepatitis back to the day following 
his discharge from service.  In essence he argues that the 
diagnostic means to recognize such were not available until 
years after his discharge, but that, if diagnosed, hepatitis 
would have warranted his discharge from service.  

Despite the veteran's arguments, the law is clear.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the law administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  

Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  

In this case a review of the claims file reflects receipt of 
an initial claim for benefits by VA on October 4, 1984, which 
is the date currently assigned to the grant of service 
connection for hepatitis.  October 4, 1984, is more than one 
year following the veteran's discharge from service and there 
is neither evidence nor argument that any earlier 
correspondence or documentation that may be accepted as a 
claim for benefits was received by VA.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active duty.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

In sum, the record reflects a grant of service connection for 
chronic and persistent hepatitis back to the date the 
veteran's original claim was received.  Although the 
diagnosis was later amended to specify that the veteran had 
hepatitis C, the veteran has been service connected for 
manifestations of his hepatitis since October 4, 1984, the 
date of receipt of his initial claim for benefits.  

Absent evidence of receipt of an earlier claim for benefits, 
there is no basis for assignment of an effective date prior 
to October 4, 1984, for the grant of service connection for 
hepatitis.  

The Board has carefully reviewed the entire record in this 
case.  However, as pointed out hereinabove, the veteran 
neither claims, nor does the record show, any dispute with 
respect to the date of receipt of the initial claim for 
benefits on October 4, 1984.  Accordingly, this is a case in 
which the law is dispositive, and the appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

An effective date prior to October 4, 1984, for the grant of 
service connection for hepatitis is denied.  



REMAND

The veteran is claiming an increased rating for the service-
connected hepatitis C, to include based on individual 
unemployability resulting from service-connected disability.  

Although he was examined in February 2002, the VA examination 
report lacks clarity with respect to the nature and severity 
of current hepatitis C manifestations.  Moreover, in addition 
to hepatitis, the veteran is service connected for 
depression, tinnitus, hemorrhoids and left ear hearing loss.  
The claims file does not contain contemporary medial evidence 
speaking to the severity of the veteran's other service-
connected disabilities, nor does it contain medical evidence 
speaking to the impact of the veteran's service-connected 
disabilities on his ability to work.  

Finally, it appears that the veteran is in receipt of Social 
Security Administration benefits and that medical records 
associated with such disability benefits may be available.  
As such, further development is indicated to obtain 
contemporary examinations and to associate additional medical 
evidence with the claims file.  

The Board further notes that, in April 2001, the RO sent the 
veteran a letter in which it attempted to provide the VCAA 
notice required under 38 U.S.C.A. § 5103(a).  However, this 
letter relates to the evidence and information necessary to 
substantiate a claim of service connection, without 
notification as to the evidence and information necessary to 
substantiate a claim for increase.  

The RO has not since provided the veteran with appropriate 
notice of the evidence and information required to 
substantiate the rating claims on appeal.  Moreover, the 
April 2001 letter advised the veteran that he was to send the 
requested information and evidence within 30 days of the date 
of the letter.  

Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

While in a report of contact dated in May 2003 and in later 
correspondence the veteran has clearly stated he has nothing 
to add and has requested his claims be forwarded to the Board 
for a decision, insofar as remand to remedy other procedural 
and evidentiary deficiencies is necessary, the RO should also 
ensure that any notification defects are cured while the case 
is in remand status.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be requested to 
identify any contemporary VA or private 
evidence of treatment or evaluation for 
hepatitis or his other service-connected 
disabilities.  The veteran should also be 
invited to submit evidence speaking to 
his employability status.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  In any case, 
the RO should ensure that all records of 
contemporary VA treatment for hepatitis 
or the veteran's other service-connected 
disabilities are associated with the 
claims file.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, the RO should 
so inform the veteran and his 
representative, and request them to 
provide a copy of such records.  

3.  The RO should obtain from the Social 
Security Administration records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.  

4.  Following completion of the above, 
the veteran should be scheduled for VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of the service-
connected hepatitis and its 
manifestations.  The claims folder must 
be made available to the examiner for 
review prior to the examination and all 
necessary testing should be accomplished.  

The examiner should discuss the presence 
or absence of hepatitis A, B and C, based 
on consideration of diagnostic testing.  

The examiner should indicate the results 
of liver function testing, state whether 
there is evidence of any liver damage 
and, if so, state whether such is best 
characterized as minimal, moderate or 
severe.  

The examiner should comment on the 
presence, and degree of, or absence of, 
disabling recurrent episodes of 
gastrointestinal disturbance, anorexia, 
weight loss, malaise, nausea, vomiting, 
arthralgia, right upper quadrant pain, 
fatigue, hepatomegaly and/or mental 
depression.  With respect to the above, 
the examiner is requested to state the 
frequency and duration of such episodes, 
specifically identifying whether symptoms 
occur constantly, or, instead, setting 
out the total weekly duration of such 
episodes during the past 12-month period.  

The examiner should also identify whether 
rest therapy, continuous medication 
and/or dietary restriction is indicated 
for any manifestations attributable to 
service-connected hepatitis.  

The examiner is further requested to 
provide an opinion as to impact of the 
veteran's service-connected hepatitis C 
on his employability.  The rationale for 
all opinions should be provided.

5.  The RO should also schedule the 
veteran for a VA audiologic examination.  
The claims folder must be made available 
to the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The interpreted 
results of audiologic testing should be 
set out.  The examiner should state the 
average decibel losses and speech 
recognition abilities for each ear.  The 
examiner is also requested to provide an 
opinion as to impact of the veteran's 
service-connected left ear hearing loss 
and/or tinnitus on his employability.  
The rationale for all opinions given 
should be provided.  

6.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and severity of the service-
connected hemorrhoids.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The examiner should state 
the presence and size of, of absence of 
hemorrhoids, and also identify any 
associated manifestations such as 
bleeding or anemia.  The examiner is also 
requested to provide an opinion as to 
impact of the veteran's service-connected 
hemorrhoids on his employability.  The 
rationale for all opinions should be 
provided.  

7.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a psychiatrist.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The examiner should 
identify the nature, frequency and 
severity of all current manifestations of 
service-connected depression.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric manifestations, to include 
whether such render the veteran 
unemployable.  The rationale for all 
opinions should be provided.  

8.  Based on a review of the complete 
evidentiary record, to include any 
evidence received pursuant to the above, 
the RO should undertake any other 
development it determines to be 
indicated.  The RO is advised that where 
the remand orders of the Board are not 
complied with further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

9.  Thereafter, the RO should 
readjudicate the issues on appeal based 
on all evidence received since its most 
recent consideration of the claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters   the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



